DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 11, 2021 has been entered. 

Response to Amendment
	This action is in response to Applicant’s amendment filed on January 11, 2021. Claims 2-20, 25, 32, and 39 are canceled. Claims 1, 21-24, 26-31, and 33-38 are pending and will be considered for examination.

Allowable Subject Matter
Claims 1, 21-24, 26-31, and 33-38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1, 27, and 34 recite the combination of elements not found in the prior art. Specifically the claims recite the elements of: “wherein the unique order identifier is generated based at least on a user identifier and a type of an item associated with the electronic transaction”. 
Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract into a practical 

Response to Arguments
I.	Objection to the Claims
Applicant’s amendment to the claims is sufficient to overcome Examiner’s objection to the claims. The objection to claims 27 and 34 is withdrawn.

II.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed January 11, 2021 with respect to claims rejected under 35 USC § 101 have been fully considered but they are not persuasive.
	Applicant begins by arguing (top of page 2) that the pending claims are “not directed to a method of organizing human activity, at least because the claimed implementation recites technical elements rather than ‘analyzing orders and halting the processing of malicious orders,’ ‘commercial or legal interactions,’ ‘sales activities or behaviors,’ or ‘concepts performed in the human mind’". Examiner disagrees. The claims recite the abstract idea of analyzing orders and halting the processing of a class of orders. See updated 35 USC § 101 rejection below for details. 
	Next Applicant argues (middle of page 2) that the pending claims are not directed to an abstract idea because they recite additional elements that integrate the abstract idea into a practical application. Specifically, Applicant argues that the claims integrate the abstract idea into a practical application because they recite “technical subject matter that reflects an improvement in the functioning of a computer, or an improvement to another technology or technical field”. In support of this argument, Applicant cites Specification paragraphs 5 and 22 which state that clustering operations “accurately classify” the electronic transaction, allow for “quicker processing”, and improve “processing efficiency of subsequent malicious information combating”. Examiner disagrees with this analysis. First, clustering is part of the abstract idea – Furthermore, simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility. Bancorp, 687 F.3d at 1278; Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012); Fort Props., 671 F.3d at 1323–24. That is particularly apparent in this case. Because of the efficiency and ubiquity of computers, essentially all practical, real-world applications of the abstract idea implicated here would rely, at some level, on basic computer functions for example, to quickly and reliably calculate balances or exchange data among financial institutions. At its most basic, a computer is just a calculator capable of performing mental steps faster than a human could. Unless the claims require a computer to perform operations that are not merely accelerated calculations, a computer does not itself confer patent eligibility. In short, the requirement for computer participation in these claims fails to supply an 'inventive concept' that represents a nontrivial, nonconventional human contribution or materially narrows the claims relative to the abstract idea they embrace." (Alice Corporation v. CLS Bank International et al. Federal Circuit (2013)). Therefore, Examiner does not find this argument persuasive. 
	Applicant goes on to argue (middle of page 3) that the pending claims include subject matter that is significantly more than the abstract idea. Specifically, Applicant argues that the pending claims recite a technological problem (“use of keywords failing to accurately identify 
malicious information when the keywords for malicious information have been modified”) and a technological solution to that problem (“avoiding use of keywords and instead using a ‘clustering operation’ in a particular manner”). Examiner disagrees with this analysis. First, Examiner does not consider “use of keywords failing to accurately identify malicious information when the keywords for malicious information have been modified” to be a technological problem, but 

III.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed January 11, 2021 with respect to claims rejected under 35 USC § 103 have been fully considered and are persuasive. The rejection under 35 USC § 103 is withdrawn. 















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 21-24, 26-31, and 33-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1, 21-24, and 26 are directed to a method, which is a process. Therefore, claims 1, 21-24, and 26 are directed to one of the four statutory categories of invention. Claims 27-31 and 33 are directed to a non-transitory computer-readable medium, which is a manufacture. Therefore, claims 27-31 and 33 are directed to one of the four statutory categories of invention. Claims 34-38 are directed to a system, which is a machine. Therefore, claims 34-38 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 1:
The claim recites receiving data indicative of an transaction; generating, based on the received data, (i) a unique identifier identifying the transaction, and (ii) content of the transaction, wherein the unique identifier is generated based at least on a user identifier and a type of an item associated with the transaction; generating, based on the generated content of the transaction, a vector for the transaction; performing a clustering operation based on the unique identifier and the vector and, in response, adding the transaction to a particular cluster; after performing the clustering operation, selecting a representative transaction from the particular cluster; determining that the representative transaction is classified as being within a 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of analyzing orders and halting the processing of a class of orders. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting sales activities or behaviors; and mental processes by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Examiner notes that the interpretation of the claims as reciting commercial or legal interactions by reciting sales activities or behaviors is supported by Specification paragraphs [0003]-[0004]. For example “each transaction is considered as an ‘order’ . . . initiation of the ‘Collect’ service in the Ali pay application software is considered as an order, and each remittance transaction is also considered as an order (para [0003] lines 1-3), and that a problem with current methods is “This passive countermeasure can lead to high costs in identifying malicious information” (para [0004] lines 7-8). 
Dependent claims 21-24 and 26 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1, 21-24, and 26 recite the additional elements of a computer; processors; a network; an electronic transaction; generating, by the one or more processors; determining, by the one or more processors; and receiving/transmitting/processing data. Claim 21 recites the additional limitation of a website. Claims 22-23 recite the additional limitation of digital components. The computer system component steps are recited at a high-level of generality (i.e., a computer system implementing a website) such that it amounts to no more than mere instructions to apply 
Dependent claims 21-24 and 26 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 27: 
The claim recites receiving data indicative of an transaction; generating, based on the received data, (i) a unique identifier identifying the transaction, and (ii) content of the transaction, wherein the unique identifier is generated based at least on a user identifier and a type of an item associated with the transaction; generating, based on the generated content of the transaction, a vector for the transaction; performing a clustering operation based on the unique identifier and the vector and, in response, adding the transaction to a particular cluster; after performing the clustering operation, selecting a representative transaction from the particular cluster; determining that the representative transaction is classified as being within a particular class; and in response to determining that the representative transaction is classified as being within the particular class, halting processing of the transaction. 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of analyzing orders and halting the processing of a class of orders. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting sales activities or behaviors; and mental processes by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Examiner notes that the interpretation of the claims as reciting commercial or legal interactions by reciting sales activities or behaviors is supported by 
Dependent claims 28-31 and 33 recite the same abstract ideas identified in claim 27. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 27-31 and 33 recite the additional elements of a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations; processors; a network; an electronic transaction; generating, by the one or more processors; determining, by the one or more processors; and receiving/transmitting/processing data. Claim 28 recites the additional limitation of a website. Claims 29-30 recite the additional limitation of digital components. The computer system component steps are recited at a high-level of generality (i.e., a computer system implementing a website) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 28-31 and 33 are not integrated into a practical application based on the same analysis as for claim 27 above.

Claim 34:
The claim recites receiving data indicative of an transaction; generating, based on the received data, (i) a unique identifier identifying the transaction, and (ii) content of the 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of analyzing orders and halting the processing of a class of orders. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting sales activities or behaviors; and mental processes by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Examiner notes that the interpretation of the claims as reciting commercial or legal interactions by reciting sales activities or behaviors is supported by Specification paragraphs [0003]-[0004]. For example “each transaction is considered as an ‘order’ . . . initiation of the ‘Collect’ service in the Ali pay application software is considered as an order, and each remittance transaction is also considered as an order (para [0003] lines 1-3), and that a problem with current methods is “This passive countermeasure can lead to high costs in identifying malicious information” (para [0004] lines 7-8). 
Dependent claims 35-38 recite the same abstract ideas identified in claim 34. 



Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 34-38 recite the additional elements of a computer-implemented system comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations; processors; a network; an electronic transaction; generating, by the one or more processors; determining, by the one or more processors; and receiving/transmitting/processing data. Claim 35 recites the additional limitation of a website. Claims 36-37 recite the additional limitation of digital components. The computer system component steps are recited at a high-level of generality (i.e., a computer system implementing a website) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 35-38 are not integrated into a practical application based on the same analysis as for claim 34 above.









Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 1, 21-24, and 26 recite the additional elements of a computer; processors; a network; an electronic transaction; generating, by the one or more processors; determining, by the one or more processors; and receiving/transmitting/processing data. Claim 21 recites the additional limitation of a website. Claims 22-23 recite the additional limitation of digital components. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 27-31 and 33 recite the additional elements of a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations; processors; a network; an electronic transaction; generating, by the one or more processors; determining, by the one or more processors; and receiving/transmitting/processing data. Claim 28 recites the additional limitation of a website. Claims 29-30 recite the additional limitation of digital components. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 34-38 recite the additional elements of a computer-implemented system comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations; processors; a network; an electronic transaction; generating, by the one or more processors; determining, by the one or more processors; and receiving/transmitting/processing data. Claim 35 recites the additional limitation of a website. Claims 36-37 recite the additional limitation of digital components. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al (US 2016/0021141) teaches using vectors and clustering to determine spam and phishing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224.  The examiner can normally be reached on M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625